Citation Nr: 0903188	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  03-35 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for a 
bilateral eye disability. 

2.  Entitlement to an increased (compensable) rating for 
sinusitis.

3.  Entitlement to an increased rating for prostatitis, 
currently rated 10 percent disabling. 

4.  Entitlement to an increased rating for service-connected 
left ankle disability, currently rated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to November 
1993.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision from 
the Houston, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO) which granted increased, 10 percent, 
ratings for service-connected prostatitis and left ankle 
disability.  The veteran continues to appeal for higher 
ratings for these disabilities.  See AB v. Brown, 6 Vet. App. 
35 (1993).  That decision also denied increased ratings for a 
bilateral eye disability and sinusitis. 

The veteran testified at a videoconference hearing in 
November 2008.  A transcript of the proceeding is of record.  
Later that month, he submitted additional evidence, and 
waived RO consideration of that evidence.  38 C.F.R. § 
20.1304.


FINDINGS OF FACT

1.  The preponderance of the evidence shows the veteran's 
decrease in visual acuity is not disabling to a compensable 
degree; and irregularity, duplication, enlargement, or 
diminution of image due to retinal pathology is not reported.

2.  The preponderance of the evidence shows the veteran's 
sinusitis is manifested by less than one or two 
incapacitating episodes per year requiring prolonged (four to 
six week) antibiotic treatments, or three to six 
incapacitating episodes per year characterized by headaches, 
pain and purulent discharge.  There is no competent medical 
evidence of incapacitating episodes, treatment with 
antibiotics, recurrent headaches, purulent discharge, or 
crusting.

3.  The preponderance of the evidence shows the veteran's 
prostatitis involved voiding every two hours during the day; 
the veteran's urinary disability does not require him to wear 
absorbent materials or result in obstructive voiding, other 
than hesitancy.

4.  The preponderance of the evidence shows the veteran's 
left ankle disability does not result in marked limitation of 
motion.  


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for bilateral 
eye disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West & Supp. 2008); 38 C.F.R. §§ 4.1-4.14, 4.75, 
4.84, 4.84a, Diagnostic Codes 6006, 6008-09, 6011, 6079 
(2008).

2.  The criteria for an increased evaluation for sinusitis 
have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 4.97, Diagnostic Code 
6513 (2008).

3.  The criteria for an increased evaluation for prostatitis 
have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.7, 4.115(a), 
4.115(b), Diagnostic Code 7527 (2008).

4.  The criteria for an increased evaluation for a left ankle 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.7, 4.10, 
4.45, 4.59, 4.71a, Diagnostic Code 5271 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

This was not timely accomplished as the veteran did not 
receive notice relating to assignment of increased ratings 
and effective dates of his disabilities until May 2008.  The 
May 2008 notice discussed the specific criteria regarding 
entitlement to increased ratings, including the effects of 
his disabilities on his employment and daily life and the 
veteran's claims were subsequently adjudicated in an August 
2008 supplemental statement of the case.  Subsequent to his 
hearing before the undersigned, at which time the kind of 
evidence he needed to obtain an increase in his ratings was 
explained to him, the veteran submitted additional evidence 
with a waiver of RO consideration.

There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication. See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  VA has obtained several 
examinations.  Thus, VA has satisfied both the notice and 
duty to assist provisions of the law.

II.  Analysis

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Separate 
rating codes identify various disabilities.  38 C.F.R. Part 
4.  In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  See 
generally 38 C.F.R. §§ 4.1, 4.2.

The veteran's statements regarding the severity of his 
service-connected disabilities are deemed competent with 
regard to the description of symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered along with the clinical evidence of record 
in order to determine an appropriate rating.

Consideration must be given to the assignment of separate 
ratings for separate periods of time based on the facts 
found, a practice known as "staged rating."  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

A.  Bilateral Eye Disability 

Eye impairment can be rated on the basis of impairment of 
central visual acuity.  The best distant vision after the 
best correction by glasses will be the basis for rating. 38 
C.F.R. § 4.75, 4.84a, Codes 6063-6079.  Visual impairment can 
also be rated on the basis of loss of field of vision.  38 
C.F.R. § 4.76, 6080, 6090.

The best distant vision obtainable after best correction by 
glasses is the basis of rating visual acuity.  38 C.F.R. § 
4.75.  Cataracts are also rated based on corrected visual 
acuity.  Diagnostic Codes 6027-28.  Corrected visual acuity 
of 20/40 (6/12) in one eye warrants a noncompensable 
evaluation when corrected visual acuity in the other eye is 
also 20/40 (6/12).  Corrected visual acuity of 20/50 (6/15) 
in one eye warrants a 10 percent evaluation when corrected 
visual acuity in the other eye is 20/40 (6/12).  38 C.F.R. § 
4.84a, Diagnostic Code 6079.  

The veteran's corrected visual acuity is evaluated as 20/30 
in the right eye and 20/20 in the left eye on April 2004 and 
November 2005 VA examinations; and 20/30 in both eyes on June 
2008 VA examination.  The veteran's visual acuity is 
consistent with the assignment of a zero percent rating.  See 
38 C.F.R. Part 4, § 4.84, Diagnostic Code 6079.

Damage to the retina may be rated as 10 percent disabling if 
there are localized scars, atrophy, or irregularities of the 
retina that are centrally located with irregular, duplicated, 
enlarged or diminished images.  38 C.F.R. § 4.84a, Diagnostic 
Code 6011.  Although the veteran has a retinal tear of the 
right eye, none of the required pathology has been found on 
VA examinations.  

There is no resulting visual field loss, irregularity, 
duplication, enlargement, or diminution of image which would 
be compensable under Diagnostic Codes 6006, 6008-09.

B.  Sinusitis

Ratings for several forms of chronic sinusitis are provided 
in the General Rating Formula for Sinusitis. 38 C.F.R. § 
4.97, Diagnostic Codes 6510 through 6514.  A noncompensable 
rating is warranted if the disorder is detected by X-ray 
only.  A 10 percent rating is warranted when there are one or 
two incapacitating episodes per year, requiring prolonged 
(four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year characterized by 
headaches, pain, and purulent discharge or crusting.  

An incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  Id.

In September 2002, a VA examiner noted the veteran complained 
of an episode of sinusitis every two months, lasting about a 
week.  Sinus X-rays were normal.  The examiner diagnosed 
recurrent sinusitis.  In June 2008, a VA examiner noted that 
the veteran's sinusitis had not worsened and there were no 
clinical findings of sinusitis on examination.  

There is no evidence of incapacitating episodes, treatment 
with antibiotics, or recurrent headaches, purulent discharge, 
or crusting.  Although the veteran testified that he was 
prescribed medication by his physicians; he subsequently 
submitted his treatment records, and they noted that he was 
prescribed antihistamines, not antibiotics.  

C.  Prostatitis

The RO has assigned an evaluation of 10 percent disability 
pursuant to 38 C.F.R. § 4.115(b), Diagnostic Code 7527, for 
his prostatitis.  The disability is to be rated by analogy to 
voiding dysfunction. Id.  

In evaluating voiding dysfunction, a particular condition is 
rated as urine incontinence, urinary frequency, or obstructed 
voiding, as follows:

Urinary incontinence: A 20 percent evaluation is warranted 
for urine leakage/incontinence requiring the wearing of 
absorbent materials which must be changed less than 2 times 
per day; a 40 percent evaluation is warranted for urine 
leakage/incontinence requiring the wearing of absorbent 
materials which must be changed 2 to 4 times per day; and a 
60 percent evaluation is warranted for urine 
leakage/incontinence requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day.  38 C.F.R. § 4.115a.

Urinary frequency: A 10 percent evaluation is warranted for a 
daytime voiding interval between two and three hours, or; 
awakening to void two times per night; a 20 percent 
evaluation is warranted for a daytime voiding interval 
between one and two hours, or; awakening to void three to 
four times per night; and a 40 percent evaluation is 
warranted for a daytime voiding interval less than one hour, 
or; awakening to void five or more times per night. 38 C.F.R. 
§ 4.115a.

Obstructive Voiding: A 10 percent evaluation is warranted for 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following: (1) Post void residuals greater 
than 150 cc.; (2) Uroflowmetry; markedly diminished peak flow 
rate (less than 10 cc/sec); (3) Recurrent urinary tract 
infections secondary to obstruction; (4) Stricture disease 
requiring periodic dilatation every 2 to 3 months.  A 30 
percent evaluation is warranted for urinary retention 
requiring intermittent or continuous catheterization. 38 
C.F.R. § 4.115a.

To receive a higher disability rating under 38 C.F.R. § 
4.115b, it must be demonstrated either that there exists 
urinary leakage/incontinence requiring the wearing of 
absorbent material which must be changed less than 2 times 
daily; there exists urinary frequency resulting in a daytime 
voiding interval of one and two hours, or; awakening to void 
three to four times per night, or there exists urinary 
retention requiring intermittent or continuous 
catheterization.

In September 2002, the examiner noted that the veteran had no 
difficulty passing urine, no urinary frequency during 
daytime, and had nocturia once or twice per night.  In June 
2008, A VA examiner noted that the veteran voids every two 
hours during the daytime, with hesitancy and twice per night.  
This urinary frequency does not approximate daytime voiding 
interval of between one and two hours, or awakening to void 
three or four times.  The veteran does not require the use of 
absorbent materials, nor has obstructive voiding, other than 
hesitancy, been shown.  
The medical evidence of record supports a rating of 10 
percent based upon the need to void two times at night.  

D.  Left Ankle Disability

Moderate limitation of motion of an ankle warrants a 10 
percent evaluation.  A 20 percent evaluation requires marked 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5271.  The average normal range of motion of the ankle is 
from 20 degrees of dorsiflexion to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II.  An evaluation of the 
extent of disability present also includes consideration of 
the functional impairment of the veteran's ability to engage 
in ordinary activities, including employment, and the effect 
of pain on the functional abilities.  38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).

In September 2002, the VA examiner noted left ankle 
dorsiflexion was 15 degrees, plantar flexion was 30 degrees, 
internal rotation was 45 degrees, and external rotation was 
45 degrees.  Left ankle eversion was noted to have been weak.  
Left ankle X-rays were normal.  In March 2006, the VA 
examiner noted left ankle dorsiflexion was 20 degrees, and 
plantar flexion was 40 degrees.  The examiner found slight 
residual left ankle instability.  In June 2008, the examiner 
stated that there was no limitation of left ankle motion.  
Based on such findings, it does not appear that even moderate 
limitation of motion is demonstrated.  

Consideration has been given to whether a higher rating is 
warranted for the service-connected left ankle disability on 
the basis of functional impairment and pain.  38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-06 (1995), supra.  However, the September 2002, the 
examiner stated that there was no additional limitation of 
motion due to pain, fatigue, weakness or lack of endurance 
following repetitive activity.  The examiner also stated that 
this disability would not provide limitation for daily 
activities or employment capacity. 

Consideration must be given to the other diagnostic criteria 
related to the ankles to determine whether increased ratings, 
or additional separate compensable ratings, are warranted.  
However,  there is no evidence of ankylosis of the ankle or 
subastragalar or tarsal joints (Diagnostic Codes 5270 and 
5272), malunion of the os calcis or astragalus (Diagnostic 
Code 5273), or that the veteran has undergone an 
astragalectomy (Diagnostic Code 5274).

While the evidence does not appear to support a finding of 
moderate limitation of motion, the 10 percent rating assigned 
will not be disturbed.  

E.  Conclusion

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and increased ratings are 
not warranted.  At no time during the pendency of these 
claims, have the disabilities been more or less disabling 
than as currently rated.  


ORDER

An increased (compensable) rating for a bilateral eye 
disability is denied.

An increased (compensable) rating for sinusitis is denied.

An increased rating for prostatitis is denied.

An increased rating for a left ankle disability is denied.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


